Citation Nr: 1529813	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-03 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 C.F.R. § 1151 for residuals of a right femoral artery catheterization. 

2.  Entitlement to compensation under 38 C.F.R. § 1151 for residuals of a right femoral artery catheterization. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from January 1973 to November 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the claim to reopen entitlement to compensation under 38 C.F.R. § 1151 for residuals of a right femoral artery catheterization.  The Veteran appealed the denial of the claim to reopen in this decision and the matter is now before the Board.  

The Veteran testified via videoconference before the undersigned Veterans Law Judge from the Wichita RO in March 2015.  A transcript of his testimony has been associated with the claims file.  


FINDINGS OF FACT

1.  By a May 2010 decision, the RO denied the Veteran's claim for compensation under 38 C.F.R. § 1151 for residuals of a right femoral artery catheterization.  The Veteran did not appeal the decision or submit any additional evidence within the applicable appeal period.

2.  Evidence received since the May 2010 decision relates to previously unestablished facts necessary to substantiate the claim for compensation under 38 C.F.R. § 1151 for residuals of a right femoral artery catheterization.

3.  The Veteran developed a scar after undergoing treatment at a VA facility in February 2009.  

4.  The evidence does not reflect that the Veteran sustained an additional disability from a right femoral artery catheterization as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or that there is any additional disability resulting from that treatment constituting an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The May 2010 decision that denied entitlement for compensation under 38 C.F.R. § 1151 for residuals of a right femoral artery catheterization is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the May 2010 decision to reopen the Veteran's claim for compensation under 38 C.F.R. § 1151 for residuals of a right femoral artery catheterization.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The requirements for compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a right femoral artery catheterization due to VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is seeking to reopen a previously denied claim for compensation under 38 C.F.R. § 1151 for residuals of a right femoral artery catheterization.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO denied the Veteran's claim to entitlement to compensation under 38 C.F.R. § 1151 for residuals, post status right femoral artery catheterization in a May 2010 statement of the case (SOC).  The RO denied his claim because the record did not show that he developed an additional disability in his right groin area, and the evidence did not show there was either an unforeseeable event or carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care.   The Veteran was notified of this decision by a June 2010 letter and he did not appeal the decision or submit new and material evidence within the applicable appeal period.  Thus, the Board finds that the May 2010 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, the Veteran and his representative contended in the March 2015 Board hearing that he developed an additional disability (a scar in his right groin area) from the February 2009 right femoral catheterization.  Furthermore, new evidence in the form of December 2011 statements from the Veteran's daughter and brother regarding the February 2009 VA hospital treatment have been associated with the claims file.  Likewise, new evidence from a December 2012 VA examination specifically addressed the additional disability and fault requirements of a 38 C.F.R. § 1151.  In light of the fact that the threshold for substantiating a claim is low, the Board determines that this new lay and medical evidence suffices as evidence of previously unestablished facts necessary to substantiate the claim of entitlement to compensation under 38 C.F.R. § 1151.  Thus, the claim of entitlement to compensation under 38 C.F.R. § 1151 for residuals of a right femoral artery catheterization is reopened.



Compensation under 38 U.S.C.A. § 1151

The Veteran asserts that compensation is warranted for his residual symptoms under the provisions of 38 U.S.C.A. § 1151 due to the actions of VA medical personnel in February 2009.  Specifically, the Veteran asserts that the Wichita, Kansas VA Medical Center (VAMC) personnel did not provide him with proper medical treatment after he suffered an acute septal myocardial infarction because VA medical personnel did not perform a right femoral artery catheterization properly.  He alleges that he has an eight to nine inch scar, which is tender, in his right groin area as a residual of this treatment.  He further contends that the VA medical personnel did not meet their standard of care in treating him.   

Under VA laws and regulations, when a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  For section 1151 claims, a claimant is required to show fault or negligence in medical treatment.  Specifically, the claimant must show additional disability which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  In the alternative, the claimant must show that he suffers from additional disability which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(A), (B).

In determining whether an additional disability exists, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a veteran received care or treatment and that a veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the claimant's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  See 38 C.F.R. § 3.361.

Initially, the Board notes that the Veteran's medical records show that he had an acute anterior septal myocardial infarction on February 23, 2009.  He was taken to the Wichita VAMC by an ambulance.  During the March 2015 Board hearing, the Veteran testified that he had a heart catheterization and a stent placed that day, and another stent placement planned in the following two days.  However, complications arose following the first catheterization and the Veteran was transported to a private hospital to resolve the complication.  A March 2, 2009 VA informed consent note showed that the Veteran underwent another femoral catheterization and stent placement that day.  

During the March 2015 Board hearing, the Veteran contended that an eight to nine inch scar, which is tender, in his right groin area is the additional disability from the February 23, 2009 procedure.  Moreover, he mentioned that the entry wound had become infected several weeks following the surgery, and that his bowel movements were not normal after this surgery.  However, after additional discussion with his representative and the undersigned Veterans Law Judge, the Veteran only noted that his scar in the groin area was tender and that it prevented him from wearing certain types of clothing, including jeans.  The Veteran has made similar contentions in other lay statements in the record, including at a decision review officer (DRO) hearing in December 2011.  

Conversely, the record also includes evidence indicating that he did not develop an additional disability from treatment at the Wichita VAMC from February 23, 2009 to February 25, 2009.  In particular, following a thorough examination, review of records, and consideration of the Veteran's self-reported symptoms and contentions, a VA examiner opined in December 2012 that the Veteran has not suffered any additional or residual disability from the complication of the pseudoaneurysm that developed on or about February 23, 2009 to February 25, 2009.  However, after resolving all doubt in the Veteran's favor, the Board finds that he developed an additional disability (a scar) after undergoing treatment at a VA facility in February 2009.

Next, the Board looks to see whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider during the Veteran's February 2009 treatment.  The claims file includes lay statements from the Veteran's daughter and brother from December 2011 in which they contend that a doctor who performed the reparative surgery at the private hospital told them that the VA doctor who performed the right femoral artery catheterization on February 23, 2009 improperly inserted the catheter for someone of the Veteran's weight.  Likewise, the Veteran has stated on several occasions, including during the December 2011 DRO hearing and the March 2015 Board hearing, that the VA physician who performed the catheterization on February 23, 2009 improperly executed the medical procedure.  Furthermore, the Veteran contended that the VA nursing staff was negligent in not realizing for a time that that his leg and groin area were swelling and bruising beyond normal after the February 23, 2009 procedure, especially since he and his family alerted the nursing staff to these symptoms.  

The claims file also includes the findings and opinions of a VA examiner from December 2012 regarding the standard of care afforded to the Veteran during the February 2009 VA treatment.  During this examination, the Veteran reported that he had wound/incision pain and erectile dysfunction due to the February 23, 2009 surgery.  

Following a physical examination, the Veteran was diagnosed with a hematoma complicating a procedure that was resolved, and a pseudoaneurysm of the right femoral artery, that was also resolved on February 25, 2009.  The VA examiner noted that the Veteran had a previous diagnosis of an aneurysm of a small artery, but that he did not currently have such a disorder.  The examiner further noted that he had post-surgical residuals due to treatment for the aneurysm of a small artery in the form of a scar in his right groin/ilio-inguinal fold.  The scar is 22 centimeters in length and 0.2 centimeters in width.  The scar was non-tender to palpation, not adherent to underlying tissue, normal in skin color, and did not have keloid formation or loss of tissue.  Another scar was noted in the left upper thigh, and this scar was round, 0.3 centimeters in diameter, and slightly raised by 0.1 centimeters above the surrounding skin.  This scar was also not tender to palpation, not adherent to underlying tissues, had normal skin color, and did not have keloid formation or loss of tissue.  

The examiner noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his diagnosed conditions.  Moreover, the examiner remarked that his vascular diagnosed disorders did not impact his ability to work.  

After reviewing his claims file, interviewing and examining him, taking into account his statements, reviewing competent medical reports from Wichita VAMC and the private hospital where he was treated in February 2009 as to the onset and continuation of symptoms, and reviewing the appropriate current medical literature, the VA examiner opined that there was no credible medical evidence that the Veteran suffered any additional or residual disability from the complication of the pseudoaneurysm that developed on or about February 23, 2009 to February 25, 2009.  Furthermore, after reviewing an informed consent signed by the Veteran and the VA treatment notes from the Wichita VAMC, the examiner opined that the VAMC staff exercised good and proper judgment when the complication was recognized.  He explained that a formation of a pseudoaneurysm is a common complication of a diagnostic cardiac catheterization and the risk-benefit of a percutaneous coronary intervention or stent placement was greatly in the Veteran's favor and the stenting procedure was life-saving in his case.  

The VA examiner noted that the Veteran had several risk factors, including hypertension, diabetes, obesity, hyperlipidemia, and long-time cigarette smoking, which placed him at additional risk of a complication.  The examiner found that no deviation was evident from the standard VA protocols in his care, and there was no evidence in the records of carelessness, negligence, lack of proper care, or errors in judgment.  Furthermore, the right femoral groin exploration, repair of the right femoral laceration, evacuation and placement of a drain on February 25, 2009 and the post-operative hospital course were without noted complications.  

This VA examiner also opined that there was no credible medical documentation as to erectile dysfunction or wound/incision pain after the femoral artery repair procedure.  He attributed his acute erectile dysfunction to a combination of diabetes, hypertension, hyperlipidemia, medications, and the same atherosclerotic processes that cause the occlusion of the coronary arteries that necessitated the percutaneous coronary artery stenting.  Furthermore, he noted that trauma to the femoral artery would not result in erectile dysfunction due to the blood supply for that organ.  Moreover, he noted that his examination did not reveal tenderness to palpation at the surgical sites in the groin area.  

The Board concludes that the December 2012 VA examiner's opinions and conclusions as to whether VA provided proper care to the Veteran in February 2009 to be the most probative evidence of record on this issue.  While the Board acknowledges the Veteran's contentions, as well as the contentions of his brother and daughter, which attribute fault to VA for his additional disability, the Board finds that a determination that any scar was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or were caused by an event that was not reasonably foreseeable, is a determination medical in nature and the examiner's opinions are more probative evidence on the subject of standard of care.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, the Board notes that this examiner provided current medical literature that buttresses his conclusions regarding the cause of the Veteran's pseudoaneurysm and the standard of care that VA provided during his February 23, 2009 and February 25, 2009 artery procedures.  Thus, after weighing the evidence, the Board finds that the Veteran has not sustained an additional disability from a right femoral artery catheterization as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment.

Moreover, the Veteran may be entitled to compensation under 38 C.F.R. § 1151 on an alternative basis if VA furnished the hospital care or medical or surgical treatment without his informed consent.  As the December 2012 VA examiner noted, the Veteran signed an informed consent prior to this procedure.  Likewise, a February 23, 2009 VA cardiology physician note showed that the Veteran was assessed as having an acute anterior septal myocardial infarction, that he was given aspirin and heparin, and that he was immediately moved to the catheter laboratory for a percutaneous transluminal coronary angioplasty.  The VA cardiologist noted that he talked to the Veteran and his family, that the risk/benefit was told and understood well, and that they agreed on the course to be taken.  

The Board notes that a scar such as the one the Veteran sustained following his February 23, 2009 surgery is a necessary consequence because it was certain to result from femoral artery catheterization treatment.  Given this fact, and the Veteran's informed consent and knowledge of the risks associated with such a procedure, the Board finds that he did not sustain an additional disability resulting from that treatment constituting an event that was not reasonably foreseeable.

In summary, the evidence of record does not reflect that the Veteran sustained an additional disability from a right femoral artery catheterization as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or that there is any additional disability resulting from that treatment constituting an event that was not reasonably foreseeable.  For those reasons, the preponderance of the evidence is against his claim for benefits under 38 U.S.C.A. § 1151.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in January 2011 and September 2011, prior to the initial adjudication of the claims on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA and private treatment.

The duty to assist was further satisfied by a VA examination in December 2012, during which an examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.







ORDER

New and material evidence having been received, the claim of entitlement to compensation under 38 C.F.R. § 1151 for residuals of a right femoral artery catheterization is reopened, and to that extent only, the appeal is granted.

Entitlement to compensation under 38 C.F.R. § 1151 for residuals of a right femoral artery catheterization is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


